Case 1:18-cv-24227-CMA Document 112 Entered on FLSD Docket 04/25/2019 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                       CASE NO. 18-24227-CIV-ALTONAGA/GOODMAN

   JASON MILLER,

          Plaintiff,

   v.

   GIZMODO MEDIA GROUP, LLC, et al.,

         Defendants.
   ____________________________________/

                       ORDER ON SHIELD LAW/REPORTER’S PRIVILEGE

          This order concerns the reporter’s privilege or shield law, a doctrine that, when

   applicable, generally (and, depending on which rule applies, absolutely) shields from

   discovery the identity of a news reporter’s confidential source.

          Defendant Gizmodo Media Group, LLC raised the reporter’s privilege as an

   objection to some discovery requests propounded by Jason Miller, a former Donald

   Trump campaign staffer who sued Gizmodo and the managing editor of its Splinter

   website, Katherine Krueger, for defamation, among other claims.1 Defendants had




   1
          Miller also sued William Menaker, a friend of Krueger’s, freelance writer, and
   contributor to the Huffington Post, who called Miller a “baby killer” in a tweet criticizing
   this lawsuit, but Judge Altonaga dismissed the claim for lack of personal jurisdiction.
   [ECF No. 109]. Judge Altonaga also dismissed the non-defamation claims by invoking the
   “single action rule.” [ECF No. 110, p. 20].
Case 1:18-cv-24227-CMA Document 112 Entered on FLSD Docket 04/25/2019 Page 2 of 15



   published a story about a court document filed by Arlene Delgado, who is not a party to

   this case. Delgado, also an ex-Trump campaign staffer, had an affair and a son with

   Miller, who then filed a paternity suit in Florida state court. In that proceeding, Delgado

   publicly filed a document, claiming that Miller had engaged in an affair with an adult

   dancer, impregnated her, and then tried to slip her an “abortion pill,” ending the

   pregnancy and almost killing her. [ECF No. 1, p. 1].

          Miller claims that although Delgado filed the court document publicly, the filing

   (which Delgado titled a “Supplement” to her motion to have Miller psychologically

   evaluated) became sealed and confidential by operation of Florida law when he moved

   to seal the document in the family-law court. Through circumstances not yet disclosed,

   Krueger and Gizmodo obtained a copy of Delgado’s submission, anyway. Miller suspects

   that Krueger and Gizmodo used improper means to get the document (or that their

   supposedly confidential source used improper means to obtain it) and posits that those

   means (perhaps along with other reasons) may expose them to liability. Therefore, he

   wants to know Krueger’s source of the document.

          According to the first amended complaint, Krueger posted her story without

   obtaining the Supplement from the actual court file. Miller also alleges, in the first

   amended complaint, that the article went beyond the allegations in Delgado’s

   Supplement “by falsely asserting that ‘Jane Doe’ herself ‘claims’ that Miller

   surreptitiously dosed her with an abortion pill. . . .” [ECF No. 5, p. 22, ¶ 98]. Miller


                                               2
Case 1:18-cv-24227-CMA Document 112 Entered on FLSD Docket 04/25/2019 Page 3 of 15



   contends   that   this   outside-the-actual-court-filed-Supplement     allegation   is   also

   defamatory because Jane Doe has never “claimed” that Miller did anything. Instead,

   according to Miller, Jane Doe “denied the accusations, told two reporters that they were

   not true, and never even spoke to Delgado about them.” Id.

          On March 27, 2019, the Undersigned held a hearing on the parties’ discovery

   disputes, which included requests aimed at identifying the purportedly confidential

   source. [ECF No. 97]. After the discovery hearing, the Undersigned ordered the parties to

   submit legal memoranda on topics related to the reporter’s privilege: (1) choice of law

   (whether New York shield law, Florida statutory shield law, or Eleventh Circuit common

   law shield-type law (or privilege, as it is sometimes called) applies here; (2) whether any

   Defendants waived any protection provided by the shield law (or privilege) by sharing

   information with third parties; and (3) whether Miller can establish the requisite factors

   to overcome the shield law (or privilege). The parties submitted the required memoranda,

   and Krueger filed a declaration. [ECF Nos. 105–107].

          Recently, Judge Altonaga denied Gizmodo and Krueger’s motion to dismiss

   Miller’s defamation claim, finding (1) that New York’s privilege law applied and (2) that

   Miller “plausibly alleges” that the article was not a fair and true report of the Supplement

   because the article suggested that the abortion-pill accusation came from Jane Doe

   directly, while the Supplement did not make that claim. [ECF No. 110].

          As explained below, the Undersigned sustains Defendants’ assertion of the


                                                3
Case 1:18-cv-24227-CMA Document 112 Entered on FLSD Docket 04/25/2019 Page 4 of 15



   privilege, at least for now. Judge Altonaga has already found that New York law applies,

   and New York’s statutory shield law provides an absolute privilege over a reporter’s

   source. Moreover, Miller has not shown that this case provides a scenario for piercing the

   shield law.

          Defendants have not asserted here the source’s reliability to establish truth, intent,

   or the fair-reporting privilege. Instead, they say they published information about a

   document filed in a public court record. Therefore, unlike defamation lawsuits in which

   the defendant’s reliance on a confidential source triggers an inquiry into the source’s

   reliability and veracity, Defendants say that their source simply provided a copy of a

   publicly-available court document (albeit one subject to a motion to seal), and there is no

   issue that the document was fabricated or altered.

          To be sure, as Judge Altonaga found, Defendants added gloss to their reporting by

   attributing certain statements to Jane Doe when the Supplement itself lacked such

   attributions. Moreover, the status of the document as a “public” document is far from

   clear -- Miller had filed a motion to seal the Supplement, the state court had not yet ruled

   on the motion, and the state-court clerk, in response to a public records request,

   contended that the Supplement should have been (and supposedly still is) “locked.” [ECF

   No. 106-2, p. 2]. Thus, Miller contends, Defendants published information that the public

   did not have a right to see.

          But to complicate matters, Delgado advised Krueger, before the article was


                                                4
Case 1:18-cv-24227-CMA Document 112 Entered on FLSD Docket 04/25/2019 Page 5 of 15



   published (and in response to a question from Krueger), that the Supplement was not

   sealed. Moreover, Defendants have been able to obtain copies of the Supplement directly

   from the clerk of courts, despite its alleged “locked” status. And both parties have filed

   the Supplement in the public record in this case, undermining the contention that the

   Supplement is unavailable for public consumption.

          These complicated facts, however, do not overcome the absolute protection of

   New York’s statutory shield law. At bottom, Defendants claim that they accurately

   reported on a court-filed document; the identity and credentials of the person who sent

   them the document in the first place is irrelevant to prove or disprove that fact. Although

   Miller contends that the Supplement is false, Delgado filed the Supplement, not

   Defendants, and Miller did not name Delgado as a defendant in this action. And although

   Miller also alleges that the article is defamatory because it contains allegations not found

   in the Supplement, the identity of the person who sent the Supplement to Defendants is

   likewise irrelevant to prove or defend against that claim.

   I.     Background

          According to the first amended complaint, Miller worked in President Trump’s

   2016 campaign as a strategist, political manager, and communications director, and then

   later became a CNN commentator. Delgado is a Harvard-educated lawyer who likewise

   worked in the Trump campaign and who is also a columnist and television personality.

   The two had an affair; the affair resulted in a son.


                                                5
Case 1:18-cv-24227-CMA Document 112 Entered on FLSD Docket 04/25/2019 Page 6 of 15



          Miller filed a paternity suit in family court in Miami-Dade County. On

   September 14, 2018, Delgado filed in that court a “Supplement” to a motion she had filed

   to have Miller psychologically evaluated. [ECF No. 107-1, p. 4]. The Supplement says that

   Miller had an affair with a stripper, identified only as “Jane Doe,” who became pregnant.

   [ECF No. 107-1, p. 4]. Miller then supposedly visited Jane Doe’s apartment with a

   smoothie that hid an abortion pill; Jane Doe ingested the pill-laced smoothie, inducing an

   abortion and requiring Jane Doe’s hospitalization. [ECF No. 107-1, pp. 4–5].

          Miller says that the stripper-and-abortion-pill affair never happened, and he filed,

   as part of his first amended complaint, a declaration from Jane Doe (her name remains

   redacted) in which she denies knowing him, let alone having an affair with him. [ECF

   No. 1-1]. Miller also alleged:

          The Defamatory Article goes beyond the accusations in the Supplement
          itself by falsely asserting that “Jane Doe” herself “claims” that Miller
          surreptitiously dosed her with an abortion pill without her knowledge,
          “leading to the pregnancy’s termination and nearly her death.” Jane Doe
          has never “claimed” that Miller did anything. To the contrary, she denied
          the accusations, told two reporters that they were not true, and never even
          spoke to Delgado about them.

   [ECF No. 5, p. 22, ¶ 98 (emphasis in original)].

          On September 17, 2018, Miller filed in the state family court a “Notice of

   Confidential Information within Court Filing” per Florida Rule of Judicial

   Administration 2.420, alleging that the Supplement contained confidential information.

   [ECF No. 106-1, p. 2]. Miller also filed, on the same day, an Emergency Motion to


                                                6
Case 1:18-cv-24227-CMA Document 112 Entered on FLSD Docket 04/25/2019 Page 7 of 15



   Determine Confidentiality of and to Seal Court Records. [ECF No. 106-1, p. 4]. The state

   court never ruled on that motion.

          Gizmodo is a New-York based company that operates splinternews.com. Krueger,

   Gizmodo’s managing director, describes Splinter as a “politics, news, media, and culture

   website.” [ECF No. 107, p. 1, ¶ 1]. Miller describes the website as “an off-shoot of Gawker,

   the notorious web company that met its demise in 2016 after years of defamatory

   publications and violations of privacy rights.” [ECF No. 1, p. 18, ¶ 81].

          Krueger’s declaration says that on September 21, 2018 (i.e., a few days after Miller

   filed the notice of confidential information and the motion to seal), a “Source” shared the

   Supplement “in exchange for my promise that I would keep the Source’s identity

   confidential.” [ECF No. 107, p. 1, ¶ 2]. The declaration does not say whether the

   agreement was written or confirmed later in writing, nor does it provide any further

   detail about her “promise” to her source. Krueger was in New York City, where she lives

   and works, at that time. [ECF No. 107, p. 1, ¶ 3].

          The same day, at 3:40 p.m., Krueger emailed Delgado, asking her for a comment

   on the Supplement. [ECF Nos. 107, p. 1, ¶ 4; 107-1, pp. 2–3]. Delgado wrote back that if

   Krueger were to send her the document, then she could confirm its authenticity. [ECF

   No. 107-1, p. 2]. Krueger emailed a copy of the Supplement to Delgado and asked her,

   “can you confirm that that’s your understanding of how events transpired?” and, “Do

   you know if this filing has already been sealed?” [ECF Nos. 107, p. 2, ¶ 4; 107-1, p. 2].


                                                7
Case 1:18-cv-24227-CMA Document 112 Entered on FLSD Docket 04/25/2019 Page 8 of 15



   Delgado wrote back, “I shouldn’t give any comment past that but can confirm this does

   appear to be a legitimate copy of what I filed.” [ECF No. 106-4, p. 3]. Delgado then said

   that the document “isn’t sealed.” [ECF No. 106-4, p. 3].

         Krueger says that she did not share the source’s identity with Delgado and has not

   shared the identity with any third party. [ECF No. 107, p. 2, ¶¶ 5–6].

         On September 21, 2018, at 8:14 p.m., Splinter published Krueger’s article: Court

   Docs Allege Ex-Trump Staffer Drugged Woman He Got Pregnant With ‘Abortion Pill’. Splinter

   (Sept. 21, 2018, 8:14 PM), https://splinternews.com/court-docs-allege-ex-trump-staffer-

   drugged-woman-he-got-1829233105. The article describes “an explosive new court

   filing,” in which Delgado alleges that Miller “carried out an affair with a woman he met

   at an Orlando strip club.” Id. The article then says: “[T]he court documents claim[] when

   the woman found out she was pregnant, Miller surreptitiously dosed her with an

   abortion pill without her knowledge, leading, the woman claims, to the pregnancy’s

   termination and nearly her death.” Id. (emphasis added).

         In October 2018, Miller sent a public-records request concerning the Supplement

   to the family-law-court clerk of courts. [ECF No. 106-2, p. 3]. In November 2018, the clerk

   of courts wrote in an email that the Supplement “is locked as a confidential pleading and

   has been locked since September 17, 2018.” [ECF No. 106-2, p. 2 (emphasis added)].

         Notwithstanding the clerk’s response that the Supplement is confidential and

   locked, Gizmodo arranged for a runner to visit the Clerk’s Office on September 24 and


                                               8
Case 1:18-cv-24227-CMA Document 112 Entered on FLSD Docket 04/25/2019 Page 9 of 15



   October 16, 2018, to see if a copy of the Supplement could be obtained. [ECF No. 44, p. 7].

   The runner got copies on both dates. Id.

          In addition to the runner’s successful efforts to obtain from the Clerk a purportedly

   sealed, confidential, and locked document, the parties have themselves filed the

   Supplement in the public record in the instant case. [ECF Nos. 106-5; 107-1, p. 4].

          Defendants filed a motion to dismiss, alleging that the article is protected by an

   absolute constitutional privilege and the fair-reporting privilege. [ECF No. 44]. The Court

   denied the motion. [ECF No. 110]. The Court first conducted a choice-of-law analysis and

   found that “New York’s, rather than Florida’s, law of privilege governs the dispute.”

   [ECF No. 110, p. 8].

          The Court then found that neither the New York statutory privilege nor the

   constitutional privilege barred Miller’s claims as a matter of law, because Miller

   “plausibly alleges the Article was not a fair and true report of the Supplement.” [ECF No.

   110, p. 13]. Specifically, the Court continued, “the Supplement, unlike the Article, does

   not state Jane Doe ‘claims’ Plaintiff gave her an abortion pill without her knowledge,

   deceptively terminating her pregnancy and causing her injury.” [ECF No. 110, p. 15]. As

   such, the article “tenably bolsters the credibility of the allegations in the Supplement,”

   which may “produce a different effect on a reader than would a report on the

   Supplement.” [ECF No. 110, p. 15].




                                                9
Case 1:18-cv-24227-CMA Document 112 Entered on FLSD Docket 04/25/2019 Page 10 of 15



    II.     Analysis

            Three sources of law could apply here: (1) the New York shield law, (2) the Florida

    shield law and common law, and (3) Eleventh Circuit common law grounded in the First

    Amendment.

          The New York Shield Law provides in relevant part:

          Notwithstanding the provisions of any general or specific law to the contrary, no
          professional journalist . . . presently . . . employed or otherwise associated with
          any newspaper, magazine, [etc.] . . . shall be adjudged in contempt by any court
          . . . for refusing or failing to disclose any news obtained or received in confidence
          or the identity of the source of such news coming into such person’s possession
          in the course of gathering or obtaining news for publication or to be published in
          a newspaper, magazine, [etc.] . . . .

    N.Y. Civil Rights Law § 79-h(b).

            As New York’s highest court has held, “the statute grants an absolute privilege

    precluding reporters from being compelled to reveal the identity of confidential sources.”

    Holmes v. Winter, 22 N.Y.3d 300, 308 (N.Y. 2013); see also Sharon v. Time, Inc., 599 F. Supp.

    538, 583 (S.D.N.Y. 1984) (explaining that shield law gives defendant the “right to withhold

    identifying details” about confidential sources in response to discovery). That marks the

    distinction between New York law, on the one hand, and Florida law and constitutional

    law, on the other hand: “Florida law and the First Amendment provide for a qualified

    reporter’s privilege. New York law has an absolute privilege.” Gubarev v. BuzzFeed, Inc.,

    No. 1:17-CV-60426, 2017 WL 6547898, at *1 (S.D. Fla. Dec. 21, 2017).

            In this case, Judge Altonaga already determined that New York privilege law


                                                   10
Case 1:18-cv-24227-CMA Document 112 Entered on FLSD Docket 04/25/2019 Page 11 of 15



    applies. [ECF No. 110, p. 8]. The Undersigned agrees. Therefore, the Undersigned will

    analyze only whether Miller may pierce New York’s shield law.

           Under the New York statutory protection, the source’s identity is absolutely

    privileged. Thus, once the decision is made to apply the New York statute, the analysis is

    straightforward. If the information was received “in confidence,” then the absolute

    privilege applies.

           The Undersigned acknowledges Miller’s theory that the Supplement was not

    received in “confidence” because he argues that Defendants failed to adequately establish

    this threshold factor. Although Miller’s argument is hardly frivolous, Defendants have

    demonstrated (but barely) that the information was in fact received in confidence.

    Krueger’s declaration states, albeit in summary fashion, that she promised the source

    confidentiality. [ECF No. 107, p. 1, ¶ 2].

           For now, that declaration is sufficient. Miller will be able to probe this statement

    at Krueger’s deposition. Although he will not be able to obtain the source’s identity, he

    will be entitled to learn other information about the promise. Depending on Krueger’s

    deposition responses (and also depending on what other efforts are made to learn the

    source’s identity from other witnesses), Miller might be able to revisit the issue even

    under New York’s shield law.

           If Miller can demonstrate that Krueger did not in fact obtain the Supplement in

    confidence, then Defendants would not be able to successfully invoke the absolute


                                                 11
Case 1:18-cv-24227-CMA Document 112 Entered on FLSD Docket 04/25/2019 Page 12 of 15



    privilege provision of the New York statute. Cf. Torah Soft, Ltd. v. Drosnin, No. 00 CIV.

    0676, 2001 WL 1425381, at *4-5 (S.D.N.Y. Nov. 14, 2001) (finding New York shield law

    inapplicable because it applies only to professional journalists but noting that a “privilege

    of confidentiality” requires evidence of the mutuality of the understanding); see also Blum

    v. Schlegel, 150 F.R.D. 42, 45 (W.D.N.Y. 1993) (stating journalist must “convincingly”

    demonstrate information is entitled to absolute protection under federal common law);

    PPM America, Inc. v. Marriott Corp., 152 F.R.D. 32, 36 (S.D.N.Y. 1993) (finding that New

    York shield statute creates absolute protection “only for news obtained or received in

    confidence in the course of gathering news for publication” and explaining that

    information not given in confidence must be disclosed if the party seeking disclosure

    makes a showing that the material is highly material and relevant, that the information is

    necessary to the maintenance of the party’s claim, defense, or proof; and that the

    information is not obtainable from any alternative source).

           So far, Miller has not shown that the source’s identity is highly material, relevant,

    or necessary in this case, or that he cannot obtain the information from other sources. The

    source’s identity seems of marginal importance given the claims in this case: the allegedly

    unfair and false reporting of a supposedly false court-filed document that, although

    seemingly confidential and sealed, has nonetheless been readily available from the state

    court clerk’s office and publicly filed in this Court. Miller has also not sought alternative

    sources of information; indeed, he is actively avoiding that route, arguing that he should


                                                 12
Case 1:18-cv-24227-CMA Document 112 Entered on FLSD Docket 04/25/2019 Page 13 of 15



    not be forced to “engage in the fruitless exercise of deposing Delgado, her counsel, and

    the Clerk” to confirm facts surrounding the source. [ECF No. 106, p. 14].

           In short, the Undersigned finds that New York’s shield law protects, for now, the

    source of the Supplement.

    III.   Application of the Ruling on the Discovery Requests at Issue

           The parties disagree on what discovery requests and responses are at issue.

           Miller submits that the following requests are at issue:

           •      interrogatories to Gizmodo numbers 1–5, 7, 11, 16, and 18;

           •      interrogatories to Krueger numbers 1–5, 8, 16, and 18;

           •      requests for production to Gizmodo numbers 1, 3–4, 6, 9, 12–14, 16–17, 20–

                  21, 23–24, and 36; and

           •      requests for production to Krueger numbers 1, 3–4, 6, 9, 12–14, 16–17, 21–

                  22, 24–25, 30.

           But Defendants submit that the following responses are at issue.

           •      Gizmodo’s supplemental responses to interrogatories numbers 1–5, 7, 8, 11,

                  16, and 18;

           •      Krueger’s supplemental responses to interrogatories numbers 1–5, 8, 9, 12,

                  and 18;

           •      Gizmodo’s supplemental responses to requests for production numbers 1–

                  7, 9, 12, 13, 20, 21, 23, 24, and 36; and


                                                   13
Case 1:18-cv-24227-CMA Document 112 Entered on FLSD Docket 04/25/2019 Page 14 of 15



          •         Krueger’s supplemental responses to requests for production numbers 1–7,

                    9, 12, 13, 19, 21, 22, 24, 25, and 30.

          The Undersigned need not resolve the disagreement to apply this order’s rulings.

    At bottom, the Undersigned upholds, at least for now, Defendants’ objections based on

    the reporter’s privilege. In other words, when responding to interrogatories and requests

    for production, Defendants are not for now required to reveal the identity of the source

    of the Supplement or to produce documents which would reveal the source’s identity.

          As a practical matter, this ruling may shield some information that may have been

    otherwise discoverable but that would identify the source. But Defendants may not take

    advantage of this ruling to safeguard information and documents under the pretext of

    protecting the source. To the extent Defendants can produce redacted documents --

    shielding the source’s identity but revealing relevant, non-privileged information -- they

    should do so.

          If Miller suspects that Defendants are adopting an overly broad view of this

    discovery ruling, then he may contact chambers and the Undersigned will either hold a

    hearing or require briefing.




                                                     14
Case 1:18-cv-24227-CMA Document 112 Entered on FLSD Docket 04/25/2019 Page 15 of 15



          Finally, Miller may again pursue discovery about the source’s identity once he

    establishes cause to do so, as explained above.

          DONE AND ORDERED in Chambers, in Miami, Florida, on April 25, 2019.




    Copies furnished to:
    The Honorable Cecilia M. Altonaga
    All counsel of record




                                               15
